Title: From Thomas Jefferson to the Commissioners of the Federal District, 20 April 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District


          
            Gentlemen
            Philadelphia Apr. 20. 1792.
          
          Your favor of the 11th. has been duly received and laid before the President. He thinks it best to decline making any alterations in the plan of the city. The considerations which weigh with him are the expediency of fixing the public opinion on the thing as stable and unalterable, the loss of the work done if altered, the changing all the avenues which point to the Capitol, removing the two houses to a still greater distance, change in the engraving, and that it will not be necessary to dig away the hill to the Eastward, since were it to be dug away, private buildings would as effectually exclude prospect from the Capitol, except merely along the avenues. He thinks that the obstruction given by Mr. Young’s house need not bring on any question for years to come.
          The warrants are received; and your desire shall be attended to for releasing the lots mortgaged pari passu with the redemption: But I do not know that that can now be effected. You have certainly heard of the extraordinary crush which has taken place, here—at N. York  and Boston, of persons dealing in paper, and of good merchants and others who had dealings with the paper men. It has produced a general stagnation of money contracts, which will continue till it is known who stands and who falls. During this crisis, Mr. Blodget thinks it prudent to suspend proposing our loan, and indeed we think so too. This will oblige you to keep back some of your operations. Perhaps proper offers to workmen and labourers, without being addressed to any place in particular, might at this moment draw great numbers from New York, Boston and this place. The procuring workmen from Scotland is an object of importance: and it may be doubted whether the importation of some Germans might not be a good experiment as well in economy, as to have a certain dependance. They are distinguished for their industry and sobriety, and might do good as an example and model to be referred to.—I have the honor to be with the most perfect respect Gentlemen Your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        